Case 5:21-cv-00560-JLS-SHK Document 20 Filed 09/16/21 Page 1 of 1 Page ID #:109




    1                                                                  JS-6
    2

    3

    4
                                    UNITED STATES DISTRICT COURT
    5
                                   CENTRAL DISTRICT OF CALIFORNIA
    6

    7   THOMAS GRENON, an individual,                    Case No.: 5:21-cv-00560-JLS-SHK
    8                 Plaintiff,
    9          vs.                                       ORDER DISMISSING CASE WITH
                                                         PREJUDICE
   10
        FCA US LLC, a Delaware Limited Liability
   11   Corporation, and DOES 1 through 10, inclusive,
   12                 Defendants.
   13

   14

   15
               Pursuant to the Stipulation filed by Plaintiff Thomas Grenon and Defendant FCA US
   16
        LLC (Doc. 19), this case is hereby DISMISSED with prejudice.
   17

   18
        DATED: September 16, 2021
   19
                                     _________________________________________
   20
                                           HON. JOSEPHINE L. STATON
   21                                      UNITED STATES DISTRICT JUDGE
   22

   23

   24

   25

   26

   27

   28
